Citation Nr: 0831924	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-35 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
type 2, insulin dependent, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for erectile 
dysfunction as secondary to the veteran's service-connected 
diabetes mellitus, type 2.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran presented testimony at a Board hearing in June 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's Board hearing, he stated that he was 
scheduling an appointment with his primary care physician at 
the VA.  He requested that VA obtain the treatment records 
before the Board adjudicates his claims.  The veteran's 
representative followed up that request by way of a June 11, 
2008, correspondence to the VARO service department in which 
it requested the records from a July 8, 2008 appointment with 
Dr. Calderon.  The Board notes that these records are not 
included in the veteran's claims file.  Thus, additional 
development is needed.  See 38 U.S.C.A. § 5103 (West Supp 
2008); 38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records of a 
July 2008 appointment with Dr. Calderon, 
and any other additional treatment 
reports related to the veteran's diabetes 
mellitus and erectile dysfunction.  Any 
additional relevant records that the 
veteran identifies should also be 
obtained and incorporated into the claims 
file.  All efforts should be documented 
and if any identified reports cannot be 
obtained, the veteran should be apprised 
of such, and given the opportunity to 
submit the reports.

2.  After completion of the above, review 
the expanded record and readjudicate the 
claims.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

